        Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


METROPOLITAN LIFE INSURANCE                       )
COMPANY,                                          )
                                                  )
                               Plaintiff,         )
                                                  )      Case No. 2:19-cv-6-KS-MTP
vs.                                               )
                                                  )
ETHEL WILLIS, ANITA BROWN,                        )
NORTH CAROLINA MUTUAL                             )
FINANCIAL, LLC, AND KNIGHT &                      )
LINDSEY FUNERAL HOME, LLC                         )
                                                  )
                               Defendants.        )


                              COMPLAINT IN INTERPLEADER

       COMES NOW Plaintiff Metropolitan Life Insurance Company (“MetLife”), by and

through its attorneys, and for its Complaint in Interpleader states:

                                             PARTIES

       1.      Interpleader Plaintiff MetLife is a corporation organized under the laws of the

State of New York, with its principal place of business in New York, New York. It is duly

licensed to do business in the State of Mississippi.

       2.      Upon information and belief, defendant Ethel Willis (“Ethel”), is the wife of

Cleother Willis, Jr., (the “Decedent”), and she resides at 104 Woodville Trace, Hattiesburg,

Mississippi.

       3.      Upon information and belief, defendant Anita Brown (“Anita”) is the friend of the

Decedent, and she resides at 511 Starling View Circle, Grayson, Georgia.
        Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 2 of 7




        4.      Upon information and belief, defendant North Carolina Mutual Financial, LLC

(“NC Mutual”) is a foreign company which provides funeral funding services to funeral homes in

the United States. NC Mutual may be served with process on its registered agent, Charles T.

Francis, at 434 Fayetteville Street, Suite 2300, Raleigh, NC 27601-2942.

        5.      Upon information and belief, defendant Knight & Lindsey, LLC (“Knight &

Lindsey”) is a limited liability company duly licensed to do business in the State of Mississippi

and is located at 203 East 4th Street, Yazoo City, Mississippi, 39194. Knight & Lindsey may be

served with process on its registered agent, Curtis Strong, at the aforesaid address.

                                    JURISDICTION AND VENUE

        6.      This Court has original jurisdiction over this action pursuant to 29 U.S.C. §

1132(e)(1) and 28 U.S.C. §1331 because the action arises under the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §1001, et seq. Further, this is an

interpleader action pursuant to Rule 22 of the Federal Rules of Civil Procedure.

        7.      Venue is proper pursuant to 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b)

because a defendant resides in this district and a substantial part of the events giving rise to this

action occurred in this district.

                           CAUSE OF ACTION IN INTERPLEADER

        8.      The Decedent, a retiree from the General Motors Corporation, was a participant in

the General Motors Corporation Basic Life Insurance Plan No. 0015500 and Optional Life

Insurance Plan No. 0122456 (collectively referred to herein as the “Plan”), an ERISA-regulated

employee welfare benefit plan sponsored by General Motors Corporation and funded by a group

life insurance policy issued by MetLife.




                                                 2
        Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 3 of 7




       9.      MetLife, as claim fiduciary, must administer claims in accordance with ERISA

and the documents and instruments governing the Plan. 29 U.S.C. §1104(a)(1)(D).

       10.    ERISA defines a beneficiary as “[a] person designated by a participant, or by the

terms of an employee benefit plan, who is or may become entitled to a benefit thereunder.” 29

U.S.C. §1002(8).

       11.     The most recent beneficiary designation form on file for the Decedent is dated

February 1, 2013, and names Anita Brown as a primary beneficiary with a 100% share of the life

insurance benefits. A true and correct copy of the February 1, 2013, beneficiary designation

form is attached hereto as Exhibit A.

       12.     The next prior beneficiary designation form on file for the Decedent is dated

August 18, 1988, and names Ethel Willis as a primary beneficiary with a 100% share of the

Optional life insurance benefits. A true and correct copy of the August 18, 1988, beneficiary

designation form is attached hereto as Exhibit B.

       13.     The next prior beneficiary designation form on file for the Decedent is dated

August 18, 1969, and names Ethel Willis as a primary beneficiary with a 100% share of the Basic

life insurance benefits. A true and correct copy of the August 18, 1969, beneficiary designation

form is attached hereto as Exhibit C.

       14.     The Decedent died on January 15, 2018.           A true and correct copy of the

Decedent’s death certificate is attached hereto as Exhibit D.

       15.     At the time of his death, the Decedent was enrolled under the Plan for Basic life

insurance coverage in the amount of Twenty Two Thousand Five Hundred and Sixty Three

Dollars ($22,563.00) and also enrolled under the Plan for Optional life insurance coverage in the

amount of Twenty Thousand dollars ($20,000.00) (collectively referred to herein as the “Plan


                                                 3
        Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 4 of 7




Benefits”). The Plan Benefits became payable to the proper beneficiary upon the Decedent’s

death, pursuant to the terms of the Plan.

       16.     On or about February 5, 2018, MetLife received a claim form signed by Anita

Brown and dated January 30, 2018. A true and correct copy of the January 30, 2018, claim form

is attached hereto as Exhibit E.

       17.     On or about February 7, 2018, MetLife received a letter from Ethel Willis

enclosing a signed and dated beneficiary designation form showing Ethel Willis as the primary

beneficiary of the Optional life insurance benefits. In the letter Ethel Willis asserted that the

Decedent had become seriously ill following said designation and that she had concerns about the

date his designation of beneficiary was changed. A true and correct copy of the February 7, 2018

letter is attached hereto as Exhibit F.      Subsequent thereto, MetLife was provided with

documentation, including a medical record for the Decedent dated August 7, 2012, in support of

Ethel Willis’ claim that the Decedent may not have been competent at the time he executed the

February 1, 2013, beneficiary designation form attached hereto as Exhibit A, in which event she

would be the primary beneficiary of both the Basic and Optional life insurance benefits.

       18.     MetLife has also received from NC Mutual a reassignment of a funeral home

assignment made by Anita Brown to Gregory B. Levett & Sons Funeral Home for the amount of

$6,068.09. A copy of the assignment, reassignment, and itemization of expenses are attached

hereto collectively as Exhibit G.

       19.     MetLife has also received from Knight & Lindsey an assignment of proceeds of

insurance for funeral services and merchandise for the Decedent in the amount of $2,650.00. A

copy of the assignment received from Knight & Lindsey is attached hereto as Exhibit H.




                                                4
         Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 5 of 7




         20.   MetLife cannot determine whether a court would find that the February 1, 2013,

beneficiary designation form is valid.

         21.   If a court were to determine that the February 1, 2013, beneficiary designation

form is valid, then the Plan Benefits would be payable to Anita Brown, with the exception of

those Plan benefits to which NC Mutual and Knight & Lindsey hold assignments from her.

         22.   However, if a court were to determine that the February 1, 2013, beneficiary

designation form is invalid, then the Plan Benefits would be payable to Ethel Willis based on the

August 18, 1969, and August 18, 1988, designations.

         23.   By a letter dated August 16, 2018, MetLife advised Defendants Ethel Willis and

Anita Brown that their claims were adverse to one another and raised questions of fact and law

that could not be resolved by MetLife without exposing the Plan to the danger of double liability.

MetLife gave Defendants Ethel Willis and Anita Brown an opportunity to try to resolve this

matter in order to preserve the Plan Benefits from litigation costs and fees. Upon information and

belief, no agreement was reached. A true and correct copy of the August 16, 2018, letter is

attached hereto as Exhibit I.

         24.   MetLife cannot determine the proper beneficiary of the Plan Benefits at issue

without risking exposure of itself, the Plan, and the General Motors Corporation to multiple

liabilities.

         25.   As a mere stakeholder, MetLife has no interest in the Plan Benefits (except to

recover its attorney’s fees and costs of this action). MetLife therefore respectfully requests that

this Court determine to whom said Plan Benefits should be paid.

         26.   MetLife is ready, willing and able to pay the Plan Benefits, in accordance with the

terms of the Plan, in such amounts and to whichever Defendant the Court shall designate.


                                                5
        Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 6 of 7




       27.     MetLife will deposit into the Registry of the Court the Plan Benefits, plus any

applicable interest due and owing under the terms of the Plan, for disbursement in accordance

with the Judgment of this Court.

               WHEREFORE, MetLife demands judgment as follows:

       (i)     Restraining and enjoining the Defendants by Order and Injunction of this Court

               from instituting any action or proceeding in any state or United States court

               against MetLife, the General Motors Corporation or the Plan for the recovery of

               Plan Benefits, plus any applicable interest payable as a consequence of the death

               of the Decedent;

       (ii)    Requiring that Defendants litigate or settle and adjust between themselves their

               claims for the Plan Benefits, or upon their failure to do so, that this Court settle

               and adjust their claims and determine to whom the Plan Benefits, plus applicable

               interest, if any, should be paid;

       (iii)   Permitting MetLife to pay into the Registry of the Court the Plan Benefits, plus

               applicable interest, if any;

       (iv)    Dismissing MetLife with prejudice from this action, and discharging MetLife,

               General Motor Corporation and the Plan from any further liability upon payment

               of the Plan Benefits, plus any applicable interest into the Registry of this Court, or

               as otherwise directed by this Court;

       (v)     Awarding MetLife its costs and attorney’s fees; and

       (vi)    Awarding MetLife such other and further relief as this Court deems just equitable

               and proper.




                                                   6
      Case 2:19-cv-00006-KS-MTP Document 1 Filed 01/07/19 Page 7 of 7




      THIS, the 7th day of January, 2019.

                                            Respectfully submitted,

                                            METROPOLITAN LIFE
                                            INSURANCE COMPANY

                                   By:       /s/ Kenna L. Mansfield, Jr.
                                            Kenna L. Mansfield, Jr. (MSB #1855)
                                            Its Attorney

OF COUNSEL:

WELLS MARBLE & HURST, PLLC
Post Office Box 131
Jackson, MS 39205-0131
300 Concourse Boulevard, Suite 200
Ridgeland, MS 39157
Telephone: (601) 605-6900
Facsimile: (601) 605-6901
kmansfield@wellsmar.com




                                               7
